Citation Nr: 1404305	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  97-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain, from September 25, 1996, to September 22, 2002. 

2.  Entitlement to extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain, from September 23, 2002, to April 19, 2005.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to April 1975.

This case has a long and complicated procedural history.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2008, the Board assigned initial staged ratings of 40 percent effective from September 25, 1996, to September 23, 2002, 50 percent effective from September 23, 2002, to April 20, 2005, and 60 percent effective April 20, 2005, for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain.  The RO implemented this Board decision later in August 2008.

In June 2009, the Veteran, through his attorney, and VA's Office of General Counsel, filed a Joint Motion for Partial Remand with the United States Court of Appeals for Veterans Claims ("Court").  Both parties to the Joint Motion appealed the assignment of initial staged ratings of 40 percent effective from September 25, 1996, to September 23, 2002, and of 50 percent effective from September 23, 2002, to April 20, 2005, for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain.  Both parties also agreed that no appeal was being sought of that part of the Board's August 2008 decision which assigned a 60 percent rating effective April 20, 2005, for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain.  The Court subsequently granted the Joint Motion in June 2009, vacating and remanding that part of the Board's August 2008 decision which assigned initial staged ratings of 40 percent effective from September 25, 1996, to September 23, 2002, and of 50 percent effective from September 23, 2002, to April 20, 2005, for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain.

In January 2010, the Board denied the Veteran's claims for higher initial staged ratings prior to April 20, 2005, for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain.  The Board also remanded the issues of entitlement to extraschedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain, for the periods prior to September 23, 2002, and from September 23, 2002, through April 19, 2005, to the RO for additional development.

In August 2010 and June 2011, the Board again remanded this matter to the RO.  

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the Department of Veterans Affairs Regional Office (RO).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran and his attorney have contended strenuously throughout the pendency of this appeal that he is entitled to extraschedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain, for the periods prior to September 23, 2002, and from September 23, 2002, through April 19, 2005.  The Veteran specifically contends that his service-connected chronic lumbosacral strain with hip, thigh, buttocks, and calf pain markedly interfered with his employment during these time periods, entitling him to higher initial ratings on an extraschedular basis.  Having reviewed the record evidence, and although any additional delay in adjudicating the Veteran's claims caused by this remand is unfortunate, the Board finds that another remand is necessary before the underlying claims can be adjudicated on the merits.

The Board observes initially that judicial review has been frustrated in this case because the RO has not accomplished all of the development requested in the Board's prior remands.  As noted above, the Board has remanded this appeal on several occasions since January 2010 in an attempt to obtain the Veteran's complete employment history, including any available employment records showing time lost from work due to worsening symptomatology from his service-connected chronic lumbosacral strain with hip, thigh, buttocks, and calf pain.  The Board also requested in its prior remands that, if any employment records identified by the Veteran could not be obtained on remand, then he and his attorney should be notified pursuant to the appropriate regulations governing the duty to assist and duty to notify claimants found in the VCAA.  See generally 38 C.F.R. §§ 3.159(c), (e).  

The Board notes in this regard that, under 38 C.F.R. § 3.159(c)(2):

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency...VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist of the custodian does not have them.

See 38 C.F.R. § 3.159(c)(2).  

The Board also notes that, under 38 C.F.R. § 3.159(e)(1), if VA concludes "after continued efforts to obtain Federal records...that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact."  This regulation provides detailed instructions as to the content of such notice.  See 38 C.F.R. § 3.159(e)(1).

In Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997), the Court held that, in appeals involving claims for extraschedular entitlement, both VA and an appellant had responsibilities to attempt to obtain relevant employment records.  The Court noted that VA did not have a unilateral obligation to attempt to obtain employment records, given the "highly confidential" nature of these records that were "not releaseable to anyone other than the employee without his written and specific release."  Id.  The Court also stated, "While there is certainly a duty to assist, such a duty does not relieve a claimant entirely from assisting himself."  Id. (citation omitted).  The Court held instead in Spurgeon that, "if VA could not or would not request the records, it had, at a minimum, an obligation to advise the appellant of their relevance to his claim."  Id., at 197-98.  Because the Board in Spurgeon had failed to notify the appellant of his ultimate responsibility to attempt to obtain employment records, and because no attempt had been made either by VA or the Veteran to attempt to obtain relevant employment records from the U.S. Postal Service, the Court vacated and remanded the Board's decision denying the appellant's claim for an increased rating on an extraschedular basis.

The Veteran's attorney has advised VA in multiple letters dated since the Board's August 2010 remand that the Veteran was employed at Devers Elementary School at Fort Bragg, North Carolina ("Devers Elementary School"), from May 2002 to April 2003 as a janitor.  The attorney specifically advised VA in May 2011 correspondence that there had been no response to the Veteran's request for his employment records from Devers Elementary School.  The Board specifically remanded this appeal in June 2011 with instructions that the RO contact all of the Veteran's identified former employers and attempt to obtain his employment records.  The Board also requested that, if the records sought from the Veteran's former employers were not obtained by the RO, then the RO should "notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken."  See Board remand dated June 10, 2011, at pp. 4-5.  This remand directive is in accord with the Court's holding in Spurgeon.

In a July 18, 2011, letter, the Veteran was advised that VA had requested employment information from Devers Elementary School.  The Veteran also was advised that, "Even thought we have asked for this information, it is your responsibility to see that VA receives it (except for any evidence kept by the VA, military, or any other federal government agency)."  (Emphasis added).  A copy of this letter was sent to the Veteran's attorney.  The Veteran and his attorney subsequently were advised in a September 21, 2011, letter from the RO that it was making a second request for these records because no response had been received to the RO's first letter.

In a letter dated on October 19, 2011, and date-stamped as received by the RO on October 21, 2011, the Veteran's attorney advised the RO that they were "still waiting on a response" from Devers Elementary School to the Veteran's request for his employment records.

The response from Devers Elementary School to VA's requests for the Veteran's employment information was date-stamped as received by the RO on October 24, 2011.  A review of this response, contained on a completed VA Form 21-4192, "Request For Employment Information In Connection With Claim For Disability Benefits," indicates that the Veteran was employed 40 hours a week from October 21, 2002, to May 29, 2003, as a custodial worker at Devers Elementary School.  "This was a temporary appointment when hired."  A handwritten note at the bottom of this form stated, "DFAS would have earnings info[rmation]."

In an October 2011 Supplemental Statement of the Case (SSOC), the RO erroneously stated that it had been informed by the Veteran's attorney in May 2011 correspondence that there had been no response from Devers Elementary to a request for the Veteran's employment records.  The RO also noted in the October 2011 SSOC that a response had been received from Devers Elementary School indicating that the Veteran "worked 40 hours a week as a custodian in a temporary appointment."  

In a letter dated on February 27, 2012, and date-stamped as received by the RO on March 3, 2012, the Veteran's attorney highlighted the October 2011 response from Devers Elementary School, including the handwritten notation that "DFAS would have earnings info[rmation]," and requested VA's assistance in obtaining the Veteran's leave and earnings statements from DFAS.

In a Deferred Rating Decision dated on March 27, 2012, RO personnel noted that the Veteran's attorney had identified leave and earnings statements from Devers Elementary as relevant employment information that should be obtained.

Having reviewed the record evidence, the Board finds that the RO erred in not attempting to obtain the Veteran's leave and earnings records from the Defense Finance and Accounting Service (DFAS), a Federal agency, after they were identified as potentially relevant employment records.  The Board acknowledges that the Veteran and his attorney clearly were on notice as to the importance of these records and does not intend to suggest that the RO's failure to attempt to obtain the Veteran's leave and earnings statements from DFAS "relieve[s] a claimant entirely from assisting himself."  See Spurgeon, 10 Vet. App. at 197 (citation omitted).  It appears that the Veteran attempted to assist himself in this case by requesting his records from Devers Elementary School although the status of this request is not clear from a review of the record.  The Board also acknowledges that the Veteran and his attorney were aware that it ultimately was the Veteran's responsibility to ensure that all relevant records were provided to VA.  In this case, as in Spurgeon, "There is no evidence in the record that VA ever attempted to secure the appellant's employment records" from DFAS, a Federal agency, after they were identified as potentially relevant evidence, however.  Id.  Nor did the RO determine either that these records do not exist or that further efforts to obtain them would be futile, relieving VA of providing further assistance to the Veteran in this regard.  See also 38 C.F.R. § 3.159(c)(2).  Finally, the RO did not provide either the Veteran or his representative with oral or written notification of the fact that the DFAS records did not exist or that further efforts to obtain them would be futile.  See also 38 C.F.R. § 3.159(e)(1).  

In summary, and in order to comply with VA's duty to assist and duty to notify claimants, the Board finds that, on remand, the RO should contact DFAS and request the Veteran's leave and earnings statements from October 21, 2002, to May 29, 2003, when he was employed in a temporary assignment as a janitor at Devers Elementary School.  If the RO cannot obtain these records, then it must advise the Veteran and his representative of their relevance to his claims for extraschedular consideration.  If these records cannot be obtained by the RO, then it must determine whether they do not exist or further efforts to obtain them would be futile and provide the Veteran and his representative with oral or written notice of this fact.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Service (DFAS) and request the Veteran's leave and earnings statements from October 21, 2002, to May 29, 2003, while he was employed in a temporary assignment as a custodial worker at Devers Elementary School, Fort Bragg, North Carolina.  (The Veteran's employer also may be identified in DFAS records as DODEA, DDESS, NCCSB, 700 Westpark Drive, Peachtree City, Georgia 30269).  See 38 C.F.R. § 3.159(c)(2).  A copy of any request(s) sent to DFAS, and any reply, to include a negative reply or any records obtained, must be included in the claims file.  

2.  If a negative reply is received from DFAS regarding the Veteran's leave and earnings statements from October 21, 2002, to May 29, 2003, while he was employed in a temporary assignment as a custodial worker at Devers Elementary School, Fort Bragg, North Carolina, or after the time for a response from DFAS has expired, then the RO must inform the Veteran and his representative of this fact and of the relevance of these records to his claims for extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain, from September 25, 1996, to September 22, 2002, and for extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain, from September 23, 2002, to April 19, 2005.  See Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  A copy of any written or oral notification provided to the Veteran and his service representative, and any response, must be included in the claims file.

3.  If a negative reply is received from DFAS regarding the Veteran's leave and earnings statements from October 21, 2002, to May 29, 2003, while he was employed in a temporary assignment as a custodial worker at Devers Elementary School, Fort Bragg, North Carolina, then the RO must determine that these records either do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(e)(1).  A copy of this determination must be sent to the Veteran and his service representative.  A copy of this determination also must be included in the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

